COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Clements
Argued at Alexandria, Virginia


MARGARITA MENDOZA-GARCIA
                                          MEMORANDUM OPINION * BY
v.   Record No. 1257-00-4              JUDGE JEAN HARRISON CLEMENTS
                                               MARCH 27, 2001
CHO YEON HWI/BEST CLEANERS AND
 UNINSURED EMPLOYER'S FUND


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Manuel R. Geraldo (Robinson & Geraldo, P.C.,
          on brief), for appellant.

          Paul S. Stahl, Assistant Attorney General
          (Mark L. Earley, Attorney General; John J.
          Beall, Jr., Senior Assistant Attorney
          General, on brief), for appellee Uninsured
          Employer's Fund.

          No brief or argument for appellee Cho Yeon
          Hwi/Best Cleaners.


     Margarita Mendoza-Garcia appeals the decision of the Workers'

Compensation Commission dismissing her claim for lack of

jurisdiction.   She contends that the full commission, in

dismissing her claim for benefits based on the decision of the

Supreme Court in Granados v. Windson Development Corp., 257 Va.
103, 509 S.E.2d 290 (1999), erred as a matter of law.    We disagree

and affirm the decision of the commission.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     As the parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedential

value, this opinion recites only those facts necessary to a

disposition of this appeal.

     Mendoza-Garcia was injured while working on January 22, 1999.

She concedes that she was an undocumented alien at the time who

was not authorized to legally work in the United States.    She

argues, however, that Granados does not apply to her because she

did not misrepresent, and her employer did not inquire about, her

immigration status.   Furthermore, applying Granados to her claim,

she contends, violates public policy and denies her equal

protection under the Fourteenth Amendment of the United States

Constitution and Article I, Section 11 of the Constitution of

Virginia.   Finally, she asks us to retroactively apply to her

claim the 2000 amendment to Code § 65.2-101 that added "aliens

. . . whether lawfully or unlawfully employed" to the definition

of "employee."

      In Granados, the Supreme Court was asked to decide whether

an undocumented alien was an "employee" as defined in Code

§ 65.2-101.   The Court held that, under the provisions of the

United States Immigration Reform and Control Act of 1986, an

undocumented alien could not lawfully contract for hire and,

therefore, could not satisfy the definition of "employee" under

the Virginia Workers' Compensation Act.   Granados, 257 Va. at

108-09, 509 S.E.2d at 293.

                               - 2 -
     Mendoza-Garcia first argues that Granados does not apply to

her, because she, unlike the claimant in Granados, did not

misrepresent her status as an illegal alien.   Furthermore, she

adds, her employer, Cho Yeon Hwi/Best Cleaners, unlike the

employer in Granados, made no inquiry about her status.   However,

the decision in Granados turned neither on the employee's

misrepresentation nor on the employer's inquiry regarding the

employee's status.   Rather, the Supreme Court held that "Granados

was not eligible to receive compensation benefits as an 'employee'

under the [Virginia Workers' Compensation Act] because his

purported contract of hire was void and unenforceable."   Id.

     Mendoza-Garcia next argues that to apply Granados to the

facts of her case would only serve to encourage employers to

violate federal and state law.    Therefore, her argument continues,

she should be eligible for benefits on public policy grounds.     We

must, however, adhere to the holding of the Supreme Court of

Virginia in Granados.   See Roane v. Roane, 12 Va. App. 989, 993,

407 S.E.2d 698, 700 (1991) (noting that we are bound by the

Supreme Court's decisions and are without authority to overrule

them).   To the extent that Mendoza-Garcia invites us to decide

this case as a matter of public policy, we decline her invitation,

recognizing that "public policy . . . considerations belong

exclusively in the legislative domain."   Infants v. Virginia Hous.

Dev. Auth., 221 Va. 659, 671, 272 S.E.2d 649, 656 (1980).



                                 - 3 -
     Mendoza-Garcia further argues that applying Granados to this

case would deny her equal protection under the law.   However, the

Supreme Court unequivocally rejected this argument in Granados.

There, the Court found that the denial of workers' compensation

benefits did not violate the claimant's constitutional right of

equal protection because "[t]he denial of benefits result[ed] from

Granados' failure to meet his burden of proving that he was an

'employee' under the [Virginia Workers' Compensation Act], not

from his status as an illegal alien."   Granados, 257 Va. at 109,

509 S.E.2d at 293.

     Lastly, Mendoza-Garcia urges us to apply the 2000 amendment

to Code § 65.2-101 that took effect April 19, 2000,

retroactively to her claim.   The legislature, she asserts, in

including "aliens . . . whether lawfully or unlawfully employed"

within the definition of an "employee," expressed its

disagreement with the Supreme Court's decision in Granados.

Therefore, she continues, to achieve the benevolent purpose of

the Workers' Compensation Act, we should apply the amendment

retroactively.

     Again, though, we are bound by the decision of the Supreme

Court in Granados.   The Court interpreted in that case the

version of Code § 65.2-101 that was applicable to this case.      We

may not now ignore the Court's interpretation of the applicable

law merely because of a subsequent change in the statute.     The

general rule is that a statute will always be construed as

                               - 4 -
operating prospectively, rather than retrospectively, unless the

legislature makes a contrary intent manifest.   Duffy v.

Hartstock, 187 Va. 406, 419, 46 S.E.2d 570, 576 (1948).    That

general principle has been given statutory approval in Code

§ 1-16.   Brushy Ridge Coal Co. v. Blevins, 6 Va. App. 73, 79,

367 S.E.2d 204, 207 (1988).   Here, the legislature specifically

made the amendment adding "aliens" to the definition of

"employee" in Code § 65.2-101 effective April 19, 2000.    We find

nothing in the amended statute to indicate that the legislature

intended that the amendment be applied retroactively.   Hence, we

will not do so.

     Accordingly, we find no error, and the decision of the

commission is affirmed.

                                                   Affirmed.




                               - 5 -